                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DANIEL RAY LOYD,                                   Case No. 18-cv-07228-HSG
                                   8                    Petitioner,                         ORDER GRANTING IN PART AND
                                                                                            DENYING IN PART REQUEST FOR
                                   9             v.                                         AN EXTENSION OF TIME
                                  10     SPEARMEN,                                          Re: Dkt. No. 13
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          Petitioner, a California inmate at High Desert State Prison, filed this pro se action seeking

                                  14   a writ of habeas corpus pursuant to 28 U.S.C. § 2254. Respondent has filed a motion to dismiss

                                  15   the petition for failure to exhaust state remedies. Dkt. No. 12. Currently, Petitioner’s opposition

                                  16   is due on April 26, 2019. Petitioner seeks a 120-day extension of time to file his opposition to the

                                  17   motion to dismiss. Dkt. No. 13. Petitioner’s request is GRANTED IN PART AND DENIED IN

                                  18   PART. Petitioner shall file his opposition by June 28, 2019, and Respondent shall file with the

                                  19   Court and serve on Petitioner a reply within fourteen (14) days of the date any opposition is filed.

                                  20          This order terminates Dkt. No. 13.

                                  21          IT IS SO ORDERED.

                                  22   Dated: 4/12/2019

                                  23                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  24                                                   United States District Judge
                                  25

                                  26
                                  27

                                  28
